ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_JUD_01_PO_02_FR.txt.                          OPINION INDIVIDUELLE DE M. LE JUGE CANÇADO TRINDADE

                                                       TABLE DES MATIÈRES

[Traduction]

                                                                                                                                Paragraphes

   I. Prolégomènes ..............................................................................................................          1-5
  II. Les exceptions préliminaires et le fond : le raisonnement dans le cadre de la quête
      de justice .....................................................................................................................    6-11
 III. La base de compétence et le fond : la jurisprudence de la CPJI et de la CJI
       1. La jonction d’exceptions préliminaires au fond.....................................................                            12-15
       2. Le caractère non exclusivement «préliminaire» de certaines exceptions
          d’incompétence (et d’irrecevabilité) ......................................................................                    16-22
 IV. La pertinence des principes généraux du droit procédural international ....................
       1. Les principes généraux et les fondements de l’ordre juridique international ........                                           23-25
       2. Les principes généraux dans les différentes procédures incidentes .......................                                      26-31
       3. Les principes généraux dans la jonction d’instances .............................................                              32-35
       4. Les principes généraux dans les procédures consultatives ....................................                                  36-38
       5. Appréciation générale ............................................................................................             39-40
  V. Les principes généraux du droit international, la doctrine juridique internationale
     latino-américaine et l’importance du pacte de Bogotá................................................                                41-53
 VI. Le pacte de Bogotá et le règlement judiciaire des différends par la Cour ..................                                         54-58
VII. Conclusions : la troisième voie (the third way/tercera vía) prévue au paragraphe 9
     de l’article 79 du Règlement de la Cour — exception n’ayant pas un caractère
     exclusivement préliminaire .........................................................................................                59-67


                                                          I. PROLÉGOMÈNES

      1. J’ai voté en faveur de l’arrêt adopté ce jour, 24 septembre 2015, sur l’exception
préliminaire soulevée en l’affaire relative à l’Obligation de négocier un accès à l’océan Pacifique
 qui oppose la Bolivie au Chili , arrêt par lequel la Cour a jugé qu’elle avait compétence pour
connaître de la demande qui lui a été présentée sur la base de l’article XXXI du traité américain de
règlement pacifique de 1948 (le pacte de Bogotá). Certains aspects de la question ainsi tranchée
 aspects, selon moi, importants pour bien l’appréhender  n’ayant cependant pas été
correctement exprimés dans le raisonnement de la Cour, je m’estime tenu de les développer dans le
présent exposé de mon opinion individuelle.


       2. Je considère notamment que la Cour a réservé un traitement par trop succinct au régime
juridictionnel institué par le pacte de Bogotá  et, en particulier, à la clause qui lui confère
compétence (l’article XXXI du pacte) (par. 37 et 54) , ainsi qu’à la disposition pertinente de son
Règlement (le paragraphe 9 de l’article 79) (par. 52-53). Pour mieux étayer son raisonnement, la
Cour aurait dû, selon moi, approfondir son analyse de ces dispositions, étant donné que le
demandeur alléguait que la définition de l’objet du présent différend faite par le défendeur
constituait une réfutation de son argumentation au fond (par. 52).

                                                          -2-

       3. Je suis d’avis que la Cour aurait dû accorder à l’article XXXI du pacte et au paragraphe 9
de l’article 79 de son Règlement la même attention que celle qu’elle a accordée à l’article VI du
pacte (par. 24 et 38-50). Aussi ai-je jugé utile de souligner l’importance que revêtent ces deux
dispositions en ce qui concerne le contexte factuel de l’espèce et la manière d’aborder le problème
dont la Cour avait à connaître. A cet effet, j’examinerai tout d’abord la question du raisonnement
sur les exceptions préliminaires et le fond, dans le cadre de la quête de justice.


       4. Je m’intéresserai ensuite au rapport entre la base de compétence et le fond dans la
jurisprudence de la Cour de la Haye (la CPJI et la CIJ), l’accent ayant, dans un premier temps, été
mis sur la jonction d’exceptions préliminaires au fond, puis sur le caractère non exclusivement
«préliminaire» de certaines exceptions d’incompétence (et d’irrecevabilité). Puis je me pencherai
sur la question de l’importance des principes généraux du droit international procédural  en ce
qu’ils sont liés aux fondements de l’ordre juridique international , ainsi que sur le rôle que jouent
ces principes dans les différentes procédures incidentes des affaires contentieuses (exceptions
préliminaires, mesures conservatoires, demandes reconventionnelles et interventions) et en cas de
jonction d’instances, mais aussi dans les procédures consultatives.


        5. Après avoir fait le point sur ces questions, j’exposerai mes réflexions sur les principes
généraux du droit international, la doctrine latino-américaine et l’importance du pacte de Bogotá de
1948. Je pourrai alors enfin, et ce n’est pas le moins important, formuler mes conclusions quant à
la troisième voie prévue au paragraphe 9 de l’article 79 du Règlement de la Cour, à savoir le fait de
considérer qu’une exception n’a pas un caractère exclusivement préliminaire, ce qui conduit à
ouvrir la phase de l’examen au fond.


            II. LES EXCEPTIONS PRÉLIMINAIRES ET LE FOND : LE RAISONNEMENT DANS
                                      LE CADRE DE LA QUÊTE DE JUSTICE

       6. Je commencerai par souligner que le fait d’établir, d’un point de vue procédural, une
séparation nette entre la phase des exceptions préliminaires et celle de l’examen au fond reflète la
vieille conception volontariste-positiviste de la justice internationale, qui repose sur le
consentement des Etats. Or, en dépit de la prédominance de l’approche positiviste à l’époque de la
Cour permanente de Justice internationale (CPJI), celle-ci n’a pas tardé à reconnaître la nécessité
de joindre certaines exceptions préliminaires au fond (voir ci-après). A cet égard, il est plus
probable qu’une exception d’incompétence ratione materiae puisse être liée au fond d’une affaire
qu’une exception d’incompétence ratione personae ou ratione temporis1.             Je m’efforcerai
d’expliciter ce point dans les développements qui vont suivre.


       7. Ce qu’il convient de préciser d’emblée, c’est que la quête de justice transcende toute
conception par trop stricte de la procédure judiciaire internationale. Dans l’exposé de mon opinion
dissidente joint à l’arrêt qu’a rendu la Cour le 1er avril 2011 sur les exceptions préliminaires en
l’affaire relative à l’Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), je me suis livré à une analyse
critique approfondie de l’approche volontariste appliquée à la compétence de la Cour. N’ayant pas
l’intention de répéter ici mon propos sur cette question particulière, je me contenterai de renvoyer
aux passages pertinents de ladite opinion (par. 37-63, 79-87, 140, 167 et 181).




         1
           Voir, à cet égard, F. Ammoun, «La jonction des exceptions préliminaires au fond en droit international public»,
in Il processo internazionale — Studi in onore di G. Morelli, Comunicazioni e Studi, vol. 14 (1975), p. 34 et 38 ; voir
aussi p. 21.

                                                         -3-

       8. De plus, la Cour de La Haye (la CPIJ puis la CIJ) s’est montrée, tout au long de son
histoire, attentive aux intérêts des parties et à la préservation d’un équilibre entre celles-ci au cours
de la procédure ; c’est ce qui explique qu’elle ait constamment recouru au principe de la bonne
administration de la justice. La doctrine contemporaine s’est d’ailleurs fait l’écho de l’expression
de ce principe dans les procédures incidentes de la Cour2.


       9. Plusieurs exemples tirés de sa jurisprudence révèlent que la Cour de La Haye s’est
toujours fondée sur le principe de la bonne administration de la justice. Peu de temps après sa
création, la CPJI, décidant de joindre au fond les exceptions préliminaires que la Lituanie avait
soulevées en l’affaire du Chemin de fer Panevezys-Saldutiskis (ordonnance du 30 juin 1938), a
ainsi expressément indiqué que «la Cour p[ouvait] toujours ordonner la jonction des exceptions
préliminaires au fond, lorsque les intérêts de la bonne administration de la justice lui en font un
devoir» (p. 56).


       10. Par la suite, ce célèbre obiter dictum n’a jamais cessé d’être présent à l’esprit de la CPJI,
puis de la Cour (voir ci-après). Tandis que celle-ci se penchait longuement sur l’affaire de la
Barcelona Traction, il a maintes fois été souligné dans la doctrine du milieu des années 1960 que,
même si la jonction au fond apparaissait comme une mesure exceptionnelle, le fait d’établir une
séparation nette entre une exception préliminaire et le fond de l’affaire pouvait parfois se révéler
fort problématique, la solution consistant alors à opérer pareille jonction. En cas de lien direct
entre l’exception et le fond, cela s’imposait comme une nécessité, dans l’intérêt de la bonne
administration de la justice3.


       11. La CPJI, puis la CIJ  et ce, dès le tout début de ses travaux , ont toujours affirmé que
la Cour était maîtresse de sa procédure ; elle ne souscrit pas, et ne saurait souscrire, à des
conceptions par trop strictes de sa propre procédure, le raisonnement étant essentiel à sa mission de
réalisation de la justice. En ce qui concerne la question des exceptions préliminaires, l’évolution a
été fort longue : pendant plusieurs décennies, c’est l’idée d’une «jonction» de certaines exceptions
au fond qui a trouvé son expression dans le Règlement de la Cour ; à partir du début des
années 1970, une nouvelle procédure a été introduite dans ce texte, étant donné que certaines
exceptions à l’examen ne revêtaient pas un caractère exclusivement «préliminaire» (voir ci-après).


                 III. LA BASE DE COMPÉTENCE ET LE FOND : LA JURISPRUDENCE DE
                                     LA CPJI ET DE LA CJI

                            1. La jonction d’exceptions préliminaires au fond

       12. Peu après sa création, l’ancienne CPJI a décidé de joindre certaines exceptions
préliminaires au fond. Elle l’a fait pour la première fois dans l’affaire de l’Administration du
prince von Pless (ordonnance du 4 février 1933), dans laquelle elle a déclaré que la question qui lui
était soumise relevait du fond de l’affaire et que, partant, elle ne pouvait statuer sur «la question de
compétence avant d’avoir entendu les arguments quant au fond» (p. 15). C’est pourquoi elle a
décidé de joindre l’exception préliminaire de la Pologne au fond (p. 16).

       2
          Voir, notamment, Hironobu Sakai, «La bonne administration de la justice in the Incidental Proceedings of the
International Court of Justice», Japanese Yearbook of International Law, vol. 55 (2012), p. 110-133 ; R. Kolb,
«La maxime de la «bonne administration de la justice» dans la jurisprudence internationale», in: La bonne administration
de la justice internationale, L’Observateur des Nations Unies, vol. 27-II (2009), p. 5-21.
       3
          Voir M. Mabrouk, Les exceptions de procédure devant les juridictions internationales, Paris, LGDJ, 1966,
p. 286-289 ; G. Abi-Saab, Les exceptions préliminaires dans la procédure de la Cour Internationale, Paris, Pédone,
1967, p. 194-198 ; E. Grisel, Les exceptions d’incompétence et d’irrecevabilité dans la procédure de la Cour
Internationale de Justice, Berne, éd. H. Lang & Cie., 1968, p. 175-180 et 182.

                                                           -4-

       13. Dans l’affaire Pajzs, Csáky, Esterházy (ordonnance du 23 mai 1936), la CPJI, ayant
conclu qu’il existait entre les questions soulevées dans les exceptions de la Yougoslavie et les
conclusions de la Hongrie sur le fond des «des rapports trop étroits et une connexité trop intime», a
également prescrit la jonction desdites exceptions au fond (p. 9). De la même manière, peu de
temps après, dans l’affaire Losinger (ordonnance du 27 juin 1936), elle a de nouveau décidé
pareille jonction, ayant considéré que l’argumentation relative à la question de la compétence
apparaissait comme «un moyen de défense au fond» (p. 23-24). Enfin, la CPJI a une fois encore
ordonné la jonction d’exceptions préliminaires au fond dans l’affaire précitée du Chemin de fer
Panevezys-Saldutiskis (ordonnance du 30 juin 1938, p. 55-56).


       14. La Cour a elle aussi rapidement eu à connaître de circonstances qui l’ont conduite à
décider de joindre des exceptions préliminaires au fond. Elle l’a fait dans l’affaire relative à
Certains emprunts norvégiens (28 septembre 1956), sur la base d’un accord entre les parties
(p. 74). Peu de temps après, dans l’affaire du Droit de passage sur territoire indien (arrêt sur les
exceptions préliminaires du 26 novembre 1957), elle a précisé que tout examen des cinquième et
sixième exceptions préliminaires de l’Inde risquait de préjuger l’affaire au fond et, en conséquence,
décidé de joindre lesdites exceptions au fond (p. 150 et 152).


       15. Par la suite, dans l’affaire de la Barcelona Traction (arrêt sur les exceptions préliminaires
du 24 juillet 1964), la Cour, rappelant sa jurisprudence et celle de sa devancière sur la question
(p. 41-42), a également décidé de joindre les troisième et quatrième exceptions préliminaires de
l’Espagne au fond (p. 46). C’est en 1972, au lendemain de son long et laborieux examen de
l’affaire précitée (1964-1970), qu’elle a jugé utile d’introduire un changement dans le libellé de la
disposition pertinente de son Règlement. Celui de la CPJI (qui datait à 1936) prévoyait que la Cour
statue sur l’exception préliminaire ou la joigne au fond4. Cette disposition avait été reprise dans le
Règlement de la Cour de 1946 et était restée inchangée jusqu’en 1972 (voir ci-après). La nouvelle
disposition adoptée à cette date a été reprise dans le Règlement de 1978 et dans celui de 2000 (voir
ci-après) ; elle est demeurée inchangée jusqu’à ce jour.


                     2. Le caractère non exclusivement «préliminaire» de certaines
                             exceptions d’incompétence (et d’irrecevabilité)

       16. Dans les arrêts qu’elle a rendus sur la compétence et la recevabilité
(le 26 novembre 1984) et au fond (le 27 juin 1986) dans l’affaire Nicaragua c. Etats-Unis
d’Amérique, la Cour a eu l’occasion de revenir sur la modification adoptée en 19725, puis
conservée dans les Règlements de 19786 et de 20007. Dans son arrêt de 1984, ayant conclu que la
question qui lui était soumise touchait «des points de substance relevant du fond de l’affaire», elle a
admis qu’il «n’é[tait] plus possible d’ordonner la jonction des exceptions préliminaires au fond
depuis la revision du Règlement de 1972» (par. 76).



        4
           Le paragraphe 5 de l’article 62 du Règlement de 1936 se lisait comme suit : «La Cour, après avoir entendu les
parties, statue sur l’exception ou la joint au fond. Si la Cour rejette l’exception ou la joint au fond, elle fixe de nouveau
les délais pour la suite de l’instance.»
         5
           Le paragraphe 7 de l’article 69 du Règlement de 1972 se lisait comme suit : «La Cour, après avoir entendu les
parties, statue dans un arrêt par lequel elle retient l’exception, la rejette ou déclare que cette exception n’a pas dans les
circonstances de l’espèce un caractère exclusivement préliminaire. Si la Cour rejette l’exception ou déclare qu’elle n’a
pas un caractère exclusivement préliminaire, elle fixe les délais pour la suite de la procédure.»
        6
           Le paragraphe 7 de l’article 79 du Règlement de 1978 a un contenu et un libellé identiques au paragraphe 7 de
l’article 69 du Règlement antérieur (celui de 1972).
        7
         Le paragraphe 9 de l’article 79 du Règlement actuel (adopté en 2000) a, lui aussi, un contenu et un libellé
identiques au paragraphe 7 de l’article 79 du Règlement antérieur (celui de 1978).

                                                -5-

    17. Dans l’arrêt qu’elle a rendu en 1986 sur le fond de cette même affaire, la Cour a expliqué
comme suit la raison pour laquelle la disposition pertinente avait été modifiée dans son Règlement :

              «En la présente affaire la Cour a pour la première fois l’occasion d’exercer le
      pouvoir, introduit en 1972, de déclarer qu’une exception préliminaire «n’a pas dans les
      circonstances de l’espèce un caractère exclusivement préliminaire». Aussi pourrait-il
      être opportun de faire certaines observations sur la raison d’être de cette disposition,
      compte tenu des problèmes auxquels le traitement des exceptions préliminaires a
      donné lieu dans le passé. Dans l’exercice du pouvoir réglementaire qu’elle tient de
      l’article 30 du Statut et, plus généralement, pour s’attaquer aux questions complexes
      que peut soulever la détermination de procédures appropriées à la solution des
      différends, la Cour s’est inspirée de la méthode définie par la Cour permanente de
      Justice internationale. Celle-ci s’était estimée libre d’adopter

            «la règle qu’elle considère comme la plus appropriée à la bonne
            administration de la justice, à la procédure devant un tribunal
            international, et la plus conforme aux principes fondamentaux du droit
            international» (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
            C.P.J.I. série A no 2, p. 16).

             Dans le Règlement remontant à 1936 (qui sur ce point reprenait une pratique
      elle-même antérieure), la Cour avait la faculté de joindre une exception au fond
      «lorsque les intérêts de la bonne administration de la justice lui en [faisait] un devoir»
      (Chemin de fer Panevezys-Saldutiskis, ordonnance du 30 juin 1938, C.P.J.I. série A/B
      no 75, p. 56) et en particulier lorsque en statuant sur les exceptions elle risquait «soit
      de trancher des questions qui appartiennent au fond de l’affaire, soit d’en préjuger la
      solution» (ibid.). Si elle exerçait cette faculté, il y avait toujours un danger, à savoir
      que la Cour ne se prononce en définitive que sur la base de l’exception préliminaire, et
      cela après avoir imposé aux parties un débat exhaustif sur le fond  et c’est bien ce
      qui est arrivé dans les faits (Barcelona Traction, Light and Power Company, Limited,
      deuxième phase, arrêt, C.I.J. Recueil 1970, p. 3). Pour certains, on ne faisait ainsi que
      prolonger inutilement une procédure longue et coûteuse.

             Etant donné les difficultés très diverses que peuvent soulever les exceptions
      préliminaires, un choix s’offrait à la Cour : reviser le Règlement de manière à exclure
      dorénavant toute jonction au fond, ce qui aurait obligé à se prononcer sur toutes les
      exceptions au stade préliminaire, ou rechercher une solution plus souple. Celle qui
      consistait à examiner immédiatement toutes les exceptions préliminaires et à écarter
      toute possibilité de jonction au fond avait de nombreux partisans et présentait bien des
      avantages … Cela ne règle cependant pas tous les problèmes que posent les
      exceptions préliminaires vu qu’elles peuvent, comme l’expérience l’a montré, se
      rattacher jusqu’à un certain point au fond. La solution retenue en 1972 et conservée
      dans le Règlement de 1978 a été pour finir la suivante : la Cour doit décider si

            «elle retient l’exception, la rejette ou déclare que cette exception n’a pas
            dans les circonstances de l’espèce un caractère exclusivement
            préliminaire. Si la Cour rejette l’exception ou déclare qu’elle n’a pas un
            caractère exclusivement préliminaire, elle fixe les délais pour la suite de
            la procédure.» (Art. 79, par. 7.)

            ................................................................

             La nouvelle disposition … présente donc un avantage certain : en qualifiant
      certaines exceptions de préliminaires, elle montre bien que, lorsqu’elles présentent
      exclusivement ce caractère, les exceptions doivent être tranchées sans délai, mais que,

                                                            -6-

       dans le cas contraire, et notamment lorsque ce caractère n’est pas exclusif puisqu’elles
       comportent à la fois des aspects préliminaires et des aspects de fond, elles devront être
       réglées au stade du fond. Ce procédé tend d’autre part à décourager toute
       prolongation inutile de la procédure au stade de la compétence.» (Par. 38-41.)


        18. A cet égard, au moment de la revision du Règlement de 1972, un ancien juge
latino-américain de la Cour avait fait observer que la disposition énoncée au paragraphe 5 de
l’article 62 du texte de 1946, qui prévoyait la possibilité de joindre une exception préliminaire au
fond, entraînait des retards de procédure, des «doublons», ainsi que la «répétition de certains
arguments»8 ; d’où les modifications introduites dans la nouvelle disposition pertinente du
Règlement, avec la suppression de la référence expresse à la jonction, de sorte à «donner davantage
de souplesse» et à éviter tout retard, autrement dit à parvenir à «une administration de la justice
internationale moins onéreuse»9, plus cohérente et plus rapide.


       19. A partir de la décision rendue en l’affaire Nicaragua c. Etats-Unis d’Amérique
(1984-1986, voir ci-dessus), cette nouvelle approche de la question à l’examen a perduré, la Cour
poursuivant la procédure (au fond) dès lors qu’il lui apparaissait que les exceptions qui lui étaient
présentées n’avaient pas un caractère «préliminaire». Aussi, dans les deux arrêts qu’elle a rendus
sur les exceptions préliminaires soulevées dans les affaires Lockerbie (arrêts du 27 février 1998), la
Cour a jugé nécessaire d’expliciter de nouveau les changements apportés (en 1972) à son
Règlement (le nouvel article 79). Le paragraphe 9 de l’article 79 de son Règlement actuel indique
clairement que, si une exception semble toucher au fond de l’affaire, elle peut déclarer que cette
exception n’a pas un «caractère exclusivement préliminaire», et poursuivre la procédure (au fond).
Ce que l’on considérait auparavant10 comme la jonction d’une exception au fond a donc cédé la
place à une nouvelle conception, ainsi décrite par la Cour dans les affaires Lockerbie :

              «La solution retenue en 1972 avait finalement consisté non pas à exclure toute
       faculté d’examen d’une exception préliminaire au fond, mais à limiter l’exercice de
       cette faculté, en en précisant plus strictement les conditions.» (Paragraphes 48 et 49,
       respectivement, des deux arrêts rendus le 27 février 1998.)


      20. Cette nouvelle conception, poursuivait la Cour, présentait l’«avantage certain», dès lors
que les exceptions à l’examen ne revêtaient pas un «caractère exclusif», de décourager «toute
prolongation inutile de la procédure au stade de la compétence». De fait, dans les affaires
Lockerbie, la Cour a jugé que les exceptions respectives des Etats-Unis d’Amérique et du
Royaume-Uni n’avaient pas «un caractère exclusivement préliminaire» au sens de l’article 69 du
Règlement et ne pourraient être examinées que lorsqu’elle aurait pris connaissance de
l’argumentation des parties au fond (par. 50-51, respectivement, des deux arrêts du
27 février 1998).


       21. Dans le même ordre d’idées, en l’affaire de la Frontière terrestre et maritime entre le
Cameroun et le Nigéria (arrêt sur les exceptions préliminaires du 11 juin 1998), la Cour a, quelques
mois après, jugé qu’elle ne pouvait se prononcer sur la huitième exception préliminaire soulevée
par le Nigéria «comme une question préliminaire», et qu’il «serait nécessaire [qu’elle] examine la
demande du Cameroun au fond» (par. 116). Elle a conclu en déclarant que la huitième exception


       8
        E. Jiménez de Aréchaga, «The Amendments to the Rules of Procedure of the International Court of Justice»,
American Journal of International Law, vol. 67 (1973), p. 11 et 13.
       9
           Ibid., p. 21-22.
       10
            Paragraphe 5 de l’article 62 du Règlement antérieur de la Cour.

                                                    -7-

préliminaire du Cameroun n’avait pas, dans les circonstances de l’affaire, «un caractère
exclusivement préliminaire» (par. 117-118).


       22. Dix ans plus tard, dans l’arrêt (du 18 novembre 2008) qu’elle a rendu sur les exceptions
préliminaires en l’affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Croatie c. Serbie), la Cour a considéré que la deuxième
exception préliminaire de la Serbie n’avait pas, dans les circonstances de l’affaire, «un caractère
exclusivement préliminaire» (par. 130 et 146). Ce n’est que très récemment, dans son arrêt du
3 février 2015, qu’elle s’est enfin prononcée sur le fond de cette affaire. Nous nous trouvons ici
dans un domaine où les principes généraux du droit jouent un rôle important, qu’il s’agisse de
principes matériels (tels que pacta sunt servanda, ou bona fides), ou de principes procéduraux. Ce
sont ces derniers que j’examinerai à présent.

                     IV. LA PERTINENCE DES PRINCIPES GÉNÉRAUX DU DROIT
                                     PROCÉDURAL INTERNATIONAL

                             1. Les principes généraux et les fondements
                                  de l’ordre juridique international

       23. Selon moi, le recours aux principes généraux du droit procédural international est
inéluctable aux fins de la réalisation de la justice. Les principes généraux sont toujours présents et
pertinents, tant sur le fond que sur le plan procédural. Ces principes guident l’interprétation et
l’application des normes juridiques. Ils reposent sur les fondements de tous les systèmes
juridiques, ceux-ci étant conçus pour fonctionner sur la base de pareils principes. En dernière
analyse, sans principes, il n’existe pas de véritable système juridique. Les principes fondamentaux
forment le substratum de l’ordre juridique lui-même11.


       24. Je rappellerai que, dans l’exposé de mon opinion individuelle joint à l’arrêt du
20 avril 2010 rendu en l’affaire relative aux Usines de pâte à papier sur le fleuve Uruguay  qui,
tout comme la présente espèce, opposait deux Etats latino-américains (l’Argentine et
l’Uruguay) , j’ai jugé utile d’appeler l’attention de la Cour sur le fait que les deux parties avaient
expressément invoqué certains principes généraux du droit en cours d’instance (par. 46). Ce
faisant, ai-je ajouté, elles étaient l’une et l’autre

       «resté[e]s fidèles à la tradition profondément ancrée dans la conception
       latino-américaine du droit international, qui consiste à toujours prêter une attention
       particulière aux principes généraux de droit et à en faire grand cas, tant en ce qui




       11
          A.A. Cançado Trindade, International Law for Humankind  Towards a New Jus Gentium, deuxième édition
revisée Leiden/The Hague, Nijhoff, Académie de droit international de La Haye, 2013, p. 58-61 ; et voir
A.A. Cançado Trindade, «Foundations of International Law: The Role and Importance of Its Basic Principles», in
XXX Curso de Derecho Internacional Organizado por el Comité Jurídico Interamericano  OEA (2003) p. 359-415.

                                                          -8-

       concerne les «sources» formelles du droit international12 que dans le cadre de la
       codification de celui-ci»13.


      25. La Cour, dans l’exercice de sa fonction judiciaire internationale, a toujours été attentive
aux principes généraux (voir ci-dessus). Etant maîtresse de sa procédure, ainsi que de sa
compétence, elle est pleinement fondée à déterminer librement l’ordre dans lequel elle statuera sur
les questions qui ont été soulevées par les parties en litige ; ce faisant, elle n’est pas limitée par les
arguments que celles-ci ont avancés, comme cela découle du principe jura novit curia. La Cour


         12
            Andrés Bello, Principios de Derecho Internacional (1832), 3e éd., Paris, Libr. Garnier Hermanos, 1873, p. 3
et seq. ; C. Calvo, Manuel de droit international public et privé, 3e éd. rev., Paris, A. Rousseau Ed., 1892, chap. I,
p. 69-83 ; L.M. Drago, La República Argentina y el Caso de Venezuela, Buenos Aires, Impr. Coni Hermanos, 1903,
p. 1-18 ; L.M. Drago, La Doctrina Drago  Colección de Documentos (pres. S. Pérez Triana), London, Impr.
Wertheimer, 1908, p. 115-127 et 205 ; A.N. Vivot, La Doctrina Drago, Buenos Aires, Edit. Coni Hermanos, 1911,
p. 39-279 ; Deuxième Conférence de la Paix, Actes et discours de M. Ruy Barbosa, La Haye, W.P. Van Stockum, 1907,
p. 60-81, 116-126, 208-223 et 315-330 ; Ruy Barbosa, Obras Completas, vol. XXXIV (1907)-II : A Segunda Conferência
da Paz, Rio de Janeiro, MEC, 1966, p. 65, 163, 252, 327 et 393-395 ; Ruy Barbosa, Conceptos Modernos del Derecho
Internacional, Buenos Aires, Impr. Coni Hermanos, 1916, p. 28-29 et 47-49 ; Clovis Bevilaqua, Direito Público
Internacional (A Synthese dos Princípios e a Contribuição do Brazil), vol. I, Rio de Janeiro, Livr. Francisco Alves, 1910,
p. 11-15, 21-26, 90-95, 179-180 et 239-240 ; Raul Fernandes, Le principe de l´égalité juridique des Etats dans l’activité
internationale de l’après-guerre, Geneva, Impr. A. Kundig, 1921, p. 18-22 et 33 ; J.-M. Yepes, «La contribution de
l’Amérique Latine au développement du Droit international public et privé», Recueil des Cours de l’Académie de Droit
International de La Haye [RCADI] (1930), vol. 32, p. 731-751 ; J.-M. Yepes, «Les problèmes fondamentaux du droit des
gens en Amérique», RCADI (1934), vol. 47, p. 8 ; Alejandro Álvarez, Exposé de motifs et Déclaration des grands
principes du Droit international moderne, 2e ed., Paris, Eds. Internationales, 1938, p. 8-9, 13-23 et 51 ;
C. Saavedra Lamas, Por la Paz de las Américas, Buenos Aires, M. Gleizer Ed., 1937, p. 69-70, 125-126 et 393 ;
Alberto Ulloa, Derecho Internacional Público, vol. I, 2nd. ed., Lima, Impr. Torres Aguirre, 1939, p. 4, 20-21, 29-30, 34,
60, 62 et 74 ; Alejandro Álvarez, La Reconstrucción del Derecho de Gentes  El Nuevo Orden y la Renovación Social,
Santiago de Chile, Ed. Nascimento, 1944, p. 19-25 et 86-87 ; Ph. Azevedo, A Justiça Internacional, Rio de Janeiro,
MRE, 1949, p. 24-26, et p. 9-10 ; J.-C. Puig, Les principes du Droit international public américain, Paris, Pédone, 1954,
p. 39 ; H. Accioly, Tratado de Direito Internacional Público, 2nd. ed., vol. I, Rio de Janeiro, IBGE, 1956, p. 32-40 ;
Alejandro Alvarez, El Nuevo Derecho Internacional en Sus Relaciones con la Vida Actual de los Pueblos, Santiago, Edit.
Jurídica de Chile, 1961, p. 155-157, 304 et 356-357 ; A. Gómez Robledo, Meditación sobre la Justicia, México, Fondo
de Cultura Económica, 1963, p. 9 ; R. Fernandes, Nonagésimo Aniversário  Conferências e Trabalhos Esparsos, vol. I,
Rio de Janeiro, M.R.E., 1967, p. 174-175 ; A.A. Conil Paz, Historia de la Doctrina Drago, Buenos Aires,
Abeledo-Perrot, 1975, p. 125-131 ; E. Jiménez de Aréchaga,«International Law in the Past Third of a Century», RCADI
(1978), vol. 159, p. 87 et 111-113 ; L.A. Podestá Costa et J.M. Ruda, Derecho Internacional Público, 5th. rev. ed., vol. I,
Buenos Aires, Tip. Ed. Argentina, 1979, p. 17-18 et 119-139 ; E. Jiménez de Aréchaga, El Derecho Internacional
Contemporáneo, Madrid, Ed. Tecnos, 1980, p. 107-141 ; A.A. Cançado Trindade, Princípios do Direito Internacional
Contemporâneo, Brasília, Edit. University of Brasília, 1981, p. 1-102 et 244-248 ; Jorge Castañeda, Obras Completas 
vol. I: Naciones Unidas, Mexico, S.R.E./El Colegio de México, 1995, p. 63-65, 113-125, 459, 509-510, 515, 527-543 et
565-586 ; [Various Authors,] Andrés Bello y el Derecho (Colloquy of Santiago de Chile of July 1981), Santiago, Edit.
Jurídica de Chile, 1982, p. 41-49 et 63-76 ; D. Uribe Vargas, La Paz es una Trégua  Solución Pacífica de Conflictos
Internacionales, 3rd. ed., Bogotá, Universidad Nacional de Colombia, 1999, p. 109 ; A.A. Cançado Trindade, O Direito
Internacional em um Mundo em Transformação, Rio de Janeiro, Edit. Renovar, 2002, p. 91-140 et 863-889 et 1039-1071
       13
              Lafayette Rodrigues Pereira, Princípios de Direito Internacional, vols. I-II, Rio de Janeiro,
J. Ribeiro dos Santos Ed., 1902-1903, p. 1 et seq. ; A.S. de Bustamante y Sirvén, La II Conferencia de la Paz Reunida en
La Haya en 1907, vol. II, Madrid, Libr. Gen. de V. Suárez, 1908, p. 133, 137-141, 145-147, 157-159, et voir aussi vol. I,
p. 43, 80-81 et 96 ; Epitacio Pessôa, Projecto de Código de Direito Internacional Público, Rio de Janeiro, Imprensa
Nacional, 1911, p. 5-323 ; F.-J. Urrutia, «La codification du droit international en Amérique», RCADI (1928), vol. 22,
p. 113, 116-117 et 162-163 ; G. Guerrero, La codification du droit international, Paris, Pédone, 1930, p. 11, 13, 16, 152,
182 et 175 ; J.-M. Yepes, «La contribution de l’Amérique Latine au développement du Droit international public et
privé», RCADI (1930), vol. 32, p. 714-730 et 753-756 ; Alejandro Álvarez, «Méthodes de la codification du droit
international public  Rapport», dans Annuaire de l’Institut de Droit International (1947) p. 38, 46-47, 50-51, 54, 64
et 69 ; J.-M. Yepes, Del Congreso de Panama a la Conferencia de Caracas (1826-1954), Caracas, M.R.E., 1955, p. 143,
177-178, 193 et 203-208 ; R.J. Alfaro, «The Rights and Duties of States», RCADI (1959), vol. 97, p. 138-139, 145-154,
159 et 167-172 ; G.E. do Nascimento e Silva, «A Codificação do Direito Internacional», 55/60 Boletim da Sociedade
Brasileira de Direito Internacional (1972-1974) p. 83-84 et 103 ; R.P. Anand, «Sovereign Equality of States in
International Law», RCADI (1986), vol. 197, p. 73-74 ; A.A. Cançado Trindade, «The Presence and Participation of Latin
America at the II Hague Peace Conference of 1907», Actualité de la Conférence de La Haye de 1907, Deuxième
Conférence de la Paix (Colloque du centenaire, 2007  ed. Yves Daudet), La Haye/Leiden, Académie de Droit
International de La Haye/Nijhoff, 2008, p. 51-84.

                                                 -9-

connaît le droit et, en procédant au règlement des différends  tout en veillant à l’égalité des
parties , elle dit ce qu’est le droit (juris dictio, jus dicere).


              2. Les principes généraux dans les différentes procédures incidentes

       26. Au fil des années  et il n’y a là rien que de très normal , il a été recouru au principe
de la bonne administration de la justice dans les différentes formes de procédures incidentes
(Règlement de la Cour, articles 73-86), à savoir les exceptions préliminaires, les mesures
conservatoires, les demandes reconventionnelles et l’intervention. Ainsi que cela a déjà été
indiqué dans le présent exposé, ce principe a marqué de son empreinte la procédure des exceptions
préliminaires (voir ci-dessus). Dans les années récentes, la Cour y a également recouru dans les
autres procédures incidentes, et j’examinerai à présent succinctement l’incidence qu’il y exerce.


       27. En ce qui concerne les mesures conservatoires, j’ai tenu à rappeler, dans l’exposé de
mon opinion dissidente joint à l’ordonnance que la Cour a rendue le 28 mai 2009 en l’affaire
relative à des Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
que la Cour indiquait des mesures conservatoires de sorte à «assurer la bonne administration de la
justice» (par. 28). J’ai ajouté que cette «volonté de la Cour, lorsqu’elle indique des mesures
conservatoires, de favoriser une bonne administration de la justice ressort[ait] même de sa propre
jurisprudence» (par. 29), soulignant en outre que, dans l’affaire à l’examen, la Cour devait garder à
l’esprit que «le droit à ce que justice soit faite occup[ait] une place centrale et revêt[ait] une
importance cardinale, méritant dès lors une attention particulière» (par. 29).


       28. S’agissant des demandes reconventionnelles, j’ai, dans l’exposé de mon opinion
dissidente joint à l’ordonnance rendue le 6 juillet 2010 en l’affaire relative aux Immunités
juridictionnelles de l’Etat (Allemagne c. Italie), appelé l’attention sur les points suivants :

             «Sans la demande reconventionnelle de l’Italie portant sur les réparations à
      raison des préjudices liés aux crimes de guerre, la Cour devra à présent statuer dans le
      cadre d’une perspective beaucoup plus étroite sur la demande (initiale) de l’Allemagne
      portant sur l’immunité de l’Etat. La présente décision de la Cour a fait table rase des
      raisonnements antérieurs de celle-ci ainsi que de la doctrine juridique plus éclairée en
      la matière, qui s’est construite en l’espace de soixante-dix ans, selon laquelle les
      demandes reconventionnelles contribuent à la bonne administration de la justice et
      aident à assurer l’équilibre nécessaire entre les droits procéduraux des parties en litige.

              En tout état de cause, étant donné que la majorité de la Cour a décidé
      sommairement de rejeter la demande reconventionnelle en la déclarant «irrecevable
      comme telle»  ce dont je me dissocie énergiquement , elle aurait dû pour le moins
      s’informer comme il convient en tenant d’abord des audiences publiques dans le but
      d’obtenir des précisions supplémentaires des parties. Elle n’aurait pas dû prendre la
      présente décision sans avoir au préalable entendu les parties en audience publique, et
      ce pour les cinq raisons suivantes : a) premièrement, en vertu d’une prescription
      fondamentale découlant du principe de la bonne administration de la justice qui
      préside au droit procédural international ; b) deuxièmement, parce que les demandes
      reconventionnelles sont autonomes d’un point de vue ontologique et devraient
      bénéficier du même traitement que les demandes principales qu’elles tendent à
      neutraliser (supra) ; c) troisièmement, l’examen simultané des demandes principales et
      des demandes reconventionnelles, qui devraient être en «connexité directe», exige un
      strict respect du principe du contradictoire ; d) quatrièmement, l’égalité procédurale
      entre les parties (demandeur et défendeur, dont les rôles s’inversent du fait de la
      demande reconventionnelle) ne peut être assurée que moyennant le strict respect du

                                                   - 10 -

      principe du contradictoire, et e) cinquièmement, mais non par ordre d’importance, les
      questions soulevées devant la Cour par la demande principale et la demande
      reconventionnelle sont trop importantes  et ce tant pour le règlement de la présente
      affaire que pour l’état actuel et futur du droit international  pour que la Cour puisse
      les traiter de la manière dont elle a procédé, en rejetant sommairement la demande
      reconventionnelle.» (Par. 29-30.)


       29. Enfin, pour ce qui est de l’intervention, j’ai mis l’accent  là encore dans l’affaire
relative aux Immunités juridictionnelles de l’Etat (Allemagne c. Italie, Grèce intervenant)
(ordonnance du 4 juillet 2011)  sur l’importance que revêt un solide raisonnement à cet égard
(par. 1-61). Plus récemment, dans l’affaire relative à la Chasse à la Baleine dans l’Antarctique
(Australie c. Japon ; Nouvelle-Zélande (intervenant), ordonnance du 6 février 2013), j’ai précisé ce
qui suit dans l’exposé de mon opinion individuelle :

      «cette résurgence de l’intervention, qui s’inscrit dans l’univers conceptuel du droit des
      gens, est d’excellent augure en ce qu’elle favorise la bonne administration de la
      justice, d’une justice attentive non seulement aux besoins des Etats directement
      concernés, mais à ceux aussi de la communauté internationale dans son ensemble»
      (par. 68).


      30. En somme, le principe de la bonne administration de la justice se retrouve dans toutes les
procédures incidentes susmentionnées, à savoir les exceptions préliminaires, les mesures
conservatoires, les demandes reconventionnelles et l’intervention. Comme on pouvait s’y attendre,
les principes généraux imprègnent et guident l’ensemble des procédures devant la Cour. Le
contexte factuel des affaires est variable, mais l’incidence de ces principes se fait toujours sentir.
Les exemples abondent, l’on pourrait les multiplier ici.


       31. Un exemple fort récent, puisqu’il date d’il y a moins de trois mois, est l’ordonnance qui a
été rendue le 1er juillet 2015 dans l’affaire des Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda), dans laquelle la Cour a tenu compte des
«exigences d’une bonne administration de la justice» (par. 7) pour reprendre la procédure en
l’affaire sur la question des Réparations (par. 8). Dans la déclaration que j’ai jointe à cette
ordonnance, j’ai souligné l’importance que revêt l’application du principe de la bonne
administration de la justice aux fins de l’exercice régulier de la fonction judiciaire de la Cour
(par. 6). La manière dont a été abordée la question de la jonction d’instance dans deux affaires
récentes constitue un exemple supplémentaire de l’incidence, telle que je la perçois, du principe de
la bonne administration de la justice sur les travaux de la Cour. J’examinerai à présent brièvement
ce point.


                           3. Les principes généraux dans la jonction d’instances

       32. La procédure de la jonction d’instances (qui est régie par l’article 47 du Règlement de la
Cour) a récemment trouvé à s’appliquer dans les affaires relatives à Certaines activités menées par
le Nicaragua dans la zone frontalière (Costa Rica c. Nicaragua) et à la Construction d’une route
au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica). Dans les deux ordonnances
qu’elle a rendues à cette fin le 17 avril 2013, la Cour a déclaré que les jonctions auxquelles elle
avait procédé par le passé et, avant elle, sa devancière, étaient «conforme[s]» au «principe de bonne
administration de la justice», mais aussi aux «impératifs d’économie judiciaire»14. Dans les
affaires précitées, elle a, de la même manière, jugé approprié de joindre les instances

      14
           Par. 18 et 12, respectivement.

                                                         - 11 -

«conformément au principe de bonne administration de la justice et aux impératifs d’économie
judiciaire»15.


       33. Dans l’exposé de mon opinion individuelle joint à chacune de ces ordonnances, je me
suis particulièrement attaché à l’incidence dudit principe en matière de jonction d’instances16. J’ai
ainsi précisé que, même si la bonne administration de la justice s’était fait jour en tant que maxime,
elle s’était par la suite imposée comme un principe. Selon moi, l’exercice régulier de la fonction
judiciaire internationale «exige ce mélange de sagesse et d’expérience qui est si profondément
ancré dans la pensée juridique (en droit comparé et en droit international)», de sorte à «assurer la
bonne administration de la justice», une notion, ai-je ajouté,

       «que les positivistes, notoirement incapables d’expliquer quoi que ce soit qui déborde
       le cadre des textes réglementaires, s’évertuent en vain à rattacher à l’instrument
       constitutif de la juridiction internationale concernée.

                 ................................................................

              La bonne administration de la justice suppose que les juridictions
       internationales puissent régler des questions de procédure même si ces dernières
       échappent aux prévisions de leur instrument constitutif. Ainsi s’exprime à mon sens
       l’idée d’une justice objective ; c’est précisément cette idée de justice objective qui, en
       définitive, doit, conformément à la pensée jusnaturaliste, présider à la bonne
       administration de la justice. Il ne peut y avoir de véritable quête de justice sans
       respect des principes généraux du droit. La façon dont le règlement judiciaire a, au
       cours de ces dernières décennies, évolué et gagné en importance (ce dont il y a tout
       lieu de se féliciter) est allée de pair avec une attention accrue accordée au principe
       cardinal de la bonne administration de la justice, ce qui n’a rien d’étonnant, celui-ci
       n’étant que le reflet d’un principe général de droit, appréhendé par la conscience
       humaine.»17 (Par. 13 et 15.)


       34. C’est ce qui explique l’importance que revêt le bon déroulement de la procédure en vue
de la réalisation de la justice (par. 17). A cet égard, dès les années 1930, Maurice Bourquin avait
jugé utile d’insister sur l’importance de la «qualité des procédures». Selon lui,

       «[u]ne bonne procédure facilite la solution des difficultés. Une mauvaise procédure
       fait, en revanche, plus de mal que de bien. Mais ce n’est pas un mécanisme, même
       admirablement agencé, qui pourrait régler à lui seul une pareille matière. Ce qu’il faut
       ici, par-dessus tout, c’est un certain état d’esprit … le calme de la raison ; c’est cette
       chose si simple et pourtant si rare qu’on appelle le bon sens.»18


       35. Le bon sens  ou sens commun  est en réalité le moins commun de tous, et l’on ne
saurait le présupposer. De cela découle la nécessité de garder toujours à l’esprit le principe de la
bonne administration de la justice. Il ne s’agit cependant pas là du seul principe de cette nature.
Ainsi, la maxime audiatur et altera pars (ou audi alteram partem) a donné naissance au principe

       15
            Par. 24 et 18.
       16
            Par. 10-23 et 25-27.
       17
           Au sujet de la conscience humaine (la conscience juridique universelle) en tant que source matérielle ultime du
droit international, voir A. A. Cançado Trindade, International Law for Humankind  Towards a New Jus Gentium,
op. cit. supra n°11, chap. VI, p. 139-161.
       18
           M. Bourquin, «Stabilité et mouvement dans l’ordre juridique international», Recueil des cours de l’Académie
de droit international de La Haye, vol. 64 (1938), p. 472.

                                                            - 12 -

général de droit de l’égalité procédurale entre les parties en litige au cours d’une instance
judiciaire19. Un autre principe de droit procédural international, jura novit curia (qui remonte au
droit romain), reconnaît par ailleurs la liberté et l’autonomie du juge pour rechercher et établir le
droit applicable à un différend donné sans être contraint par les arguments des parties20.


                       4. Les principes généraux dans les procédures consultatives

       36. Le principe de la bonne administration de la justice a été invoqué non seulement dans les
affaires contentieuses, mais aussi dans les procédures consultatives, et j’aborderai à présent
succinctement ces dernières. Lorsqu’elle a recouru à ce principe, la Cour a, en plusieurs occasions,
veillé à ce que soit observé celui de l’égalité procédurale des parties. Dès le milieu des
années 1950, elle a manifesté l’attention qu’elle portait aux principes généraux du droit procédural
international en matière consultative.


        37. Ainsi, dans l’avis qu’elle a donné (du 23 octobre 1956) sur les Jugements du Tribunal
administratif de l’Organisation internationale du travail sur requêtes contre l’Organisation des
Nations Unies pour l’éducation, la science et la culture, la Cour, après avoir relevé «l’absence
d’égalité» (dans ses procédures consultatives) résultant de son Statut lui-même, a considéré que
«[l]e principe de l’égalité entre les parties découl[ait] des exigences d’une bonne administration de
la justice» (p. 86). Selon moi, il aurait été plus précis de dire que le principe de l’égalité des parties
oriente ou guide les exigences d’une bonne administration de la justice ; les principes (prima
principia) occupent un rang plus élevé que les règles ou exigences, et les orientent.


       38. Vingt-cinq ans plus tard, la Cour a de nouveau mis l’accent sur l’importance du «principe
de l’égalité des parties» dans l’avis consultatif qu’elle a donné le 20 juillet 1982 sur la Demande de
réformation du jugement no 273 du tribunal administratif des Nations Unies (par. 29-32 et 79).
Dans son avis le plus récent (du 1er février 2012), qui avait trait au Jugement no 2867 du Tribunal
administratif de l’Organisation du travail sur requête contre le Fond international de
développement agricole, la Cour a insisté sur «le droit à l’égalité … dans la procédure» (par. 30),
sur «le principe de l’égalité devant la Cour» en tant qu’«élément primordial de la bonne
administration de la justice» (par. 35 et 44) et sur «le principe de l’égalité devant [la Cour] dans la
procédure, ainsi que l’exigent sa qualité d’organe judiciaire et la bonne administration de la
justice» (par. 47)21. Dans l’exposé de mon opinion individuelle (par. 28-51 et 82-118) qui a été
joint à ce dernier avis consultatif, je me suis livré à un examen approfondi (par. 20-56 et 82-118) de
l’impératif de veiller à l’égalité des parties dans les procédures judiciaires internationales.


                                               5. Appréciation générale

        39. Comme nous l’avons vu dans les paragraphes précédents, les principes fondamentaux,
qui forment le substratum de l’ordre juridique lui-même, sont toujours présents, tant sur le fond que
sur le plan procédural. Ces principes guident l’interprétation et l’application des normes juridiques,
et il est inévitable d’y recourir en vue de la réalisation de la justice. J’ai examiné leur rôle dans les
différentes procédures incidentes des affaires contentieuses (exceptions préliminaires, mesures



        19
           Bin Cheng, General Principles of Law as Applied by International Courts and Tribunals, Londres, Stevens
1953, p. 291.
        20
         Voir l’exposé de mon opinion individuelle joint aux deux ordonnances de jonction d’instances rendues par la
Cour dans les affaires susmentionnées relatives à Certaines activités et à la Construction d’une route, par. 19.
        21
           Elle a en outre insisté sur «l’égalité d’accès» à la justice (par. 37, 39, 43 et 48), sur «la notion d’égalité devant
les cours et tribunaux» (par. 38 et 40), et sur la garantie de «l’égalité d’accès et [de] l’égalité des armes» (par. 39).

                                               - 13 -

conservatoires, demandes reconventionnelles et interventions) et dans la jonction d’instances, ainsi
que dans les procédures consultatives (voir ci-dessus).


       40. Dans les deux ordonnances susmentionnées (du 17 avril 2013) qu’elle a rendues dans les
affaires relatives à Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua) et à la Construction d’une route au Costa Rica le long du fleuve
San Juan (Nicaragua c. Costa Rica), la Cour a ainsi, pour expliquer les raisons qui l’avaient
conduite à prendre la décision de joindre les instances, précisé que cela lui permettrait «d’examiner
simultanément la totalité des différents points en litige entre les Parties» (par. 23). Dans l’exposé
de mon opinion individuelle joint à ces deux ordonnances, j’ai, pour ma part, indiqué ce qui suit :

             «A mon sens, une bonne administration de la justice ne peut que se fonder sur la
      présence, immanente, de l’idée de justice. Il n’est pas rare que le texte de l’instrument
      constitutif d’une juridiction ne suffise pas à guider son action ; pour rendre la justice
      en pareilles circonstances, une juridiction internationale telle que la Cour doit se
      référer aux prima principia. Tenter d’offrir une définition de la bonne administration
      de la justice qui envisage toutes les situations possibles serait à la fois vain et
      présomptueux. Des situations d’une infinie diversité peuvent se présenter à la Cour, et
      la conduire  dans sa quête de la réalisation de la justice  à se référer au principe de
      la bonne administration de la justice ; car c’est en effet un principe général qui, en
      somme, trouve à s’appliquer dans les circonstances les plus variées.

             ................................................................

             L’idée de justice préside à la bonne administration de la justice, comme en
      témoignent par exemple les décisions prises en vue d’assurer l’égalité procédurale
      entre les parties en litige.

             Les principes généraux du droit manifestent invariablement leur présence dans
      la réalisation de la justice. De mon point de vue, ils comprennent non seulement les
      principes reconnus dans les systèmes juridiques internes, mais aussi les principes
      généraux du droit international. Ils ont été réaffirmés maintes et maintes fois et, même
      s’ils sont malheureusement négligés dans certains pans de la doctrine juridique
      contemporaine, ils demeurent pleinement d’actualité. La Cour elle-même n’a pas
      laissé de s’y référer dans une jurisprudence constante à cet égard. Les partisans du
      positivisme juridique ont beau, fidèles à eux-mêmes, s’efforcer d’en amoindrir le rôle,
      le fait est que nul système juridique ne peut exister sans principes, que ce soit au
      niveau national ou à l’échelle internationale.

             Les principes généraux du droit inspirent et façonnent les normes et les règles
      des systèmes juridiques. Ces principes, qui se sont établis au fil des ans, forment selon
      moi le substrat de tout ordre juridique, national ou international ; indispensables (en
      tant que jus necessarium, allant bien au-delà du simple jus voluntarium), ils expriment
      l’idée d’une justice objective (propre à la pensée jusnaturaliste), de caractère
      universel. Enfin, et ce n’est pas le moins important, ce sont les principes généraux du
      droit qui inspirent non seulement l’interprétation et l’application des normes
      juridiques, mais leur élaboration même. Dans la présente affaire relative à Certaines
      activités menées par le Nicaragua dans la région frontalière (Costa Rica
      c. Nicaragua), la Cour s’est prévalue de la disposition relative à la jonction qui figure
      à l’article 47 de son Règlement et, de manière significative, elle a reconnu que la

                                                           - 14 -

       jonction ainsi décidée était conforme au principe de la bonne administration de la
       justice.»22 (Par. 20 et 25-27.)


                 V. LES PRINCIPES GÉNÉRAUX DU DROIT INTERNATIONAL, LA DOCTRINE
                 JURIDIQUE INTERNATIONALE LATINO-AMÉRICAINE ET L’IMPORTANCE
                                       DU PACTE DE BOGOTÁ

       41. J’en viens maintenant au pacte de Bogotá, dont l’article XXXI constituait la base de
compétence de la Cour aux fins du présent arrêt qu’elle a rendu dans l’affaire relative à
l’Obligation de négocier un accès à l’océan Pacifique. Je commencerai par rappeler brièvement la
manière dont cet instrument a été conçu à l’époque où il a vu le jour. Dès son adoption en 1948, il
était entendu que, parmi les moyens de règlement pacifique des différends, le pacte de Bogotá
devait surtout mettre l’accent sur la voie judiciaire. Son article XXXI, en ce qu’il prévoit la
juridiction obligatoire de la Cour pour régler «tous les différends d’ordre juridique», était jugé
conforme à la doctrine latino-américaine selon laquelle le droit et la justice doivent prévaloir sur
l’emploi de la force23. Dès 1948, il a été précisé que :

              «La finalidad evidente de todo el sistema creado en [el Pacto de] Bogotá es la
       de asegurar que ningún conflicto ni ninguna controversia susceptible de poner en
       peligro la paz de América, quede sin solución pacífica. Para ésto, el Pacto generalizó,
       en un compromiso colectivo, la jurisdicción obligatoria de la Corte Internacional de
       Justicia.»24


        42. Cela nous amène à l’objet et au but du pacte lui-même, considéré dans son ensemble. De
fait, le pacte de Bogotá a très tôt été considéré comme un effort de codification du règlement
pacifique des différends en droit international, allant au-delà de la solution arbitrale (profondément
enracinée en Amérique latine), puisqu’il prévoyait un règlement proprement judiciaire sans qu’il
soit besoin d’une convention spéciale à cet effet25. Sans pour autant imposer un moyen particulier
de règlement pacifique, cet instrument a constitué une avancée en ce qu’il a rendu obligatoire le
règlement pacifique des différends, et accru le recours à la Cour26.


       43. Ce progrès apporté par le pacte de Bogotá du point de vue du règlement des différends a
été le point culminant d’une évolution, qui avait débuté au XIXe siècle  celle de l’engagement
des pays latino-américains en faveur du règlement pacifique des différends internationaux , vers
la juridiction obligatoire de la Cour de La Haye. Cette caractéristique de la pensée juridique
internationale latino-américaine est le fruit de la concertation qu’ont menée les pays de la région




       22
          A.A. Cançado Trindade, International Law for Humankind: Towards a New Jus Gentium, op. cit. supra
 o
n (11), chap. III, p. 85-121 et, plus particulièrement, p. 90-92.
       23
          Voir R. Cordova, «El Tratado Americano de Soluciones Pacíficas  Pacto de Bogotá», Anuario Jurídico
Interamericano  Union panaméricaine, vol. 1 (1948), p. 11-15 et 17.
       24
            Ibid., p. 11 
                «Le système institué par le pacte de Bogotá dans son ensemble a clairement pour objectif de
       veiller à ce qu’aucun litige et aucune controverse susceptible de mettre en péril la paix de l’Amérique ne
       reste sans règlement pacifique. A cette fin, le pacte a généralisé, par un engagement collectif, la juridiction
       obligatoire de la Cour internationale de Justice.» [Traduction du Greffe.]
       25
          J.M. Yepes, «El Tratado Americano de Soluciones Pacíficas (Pacto de Bogotá)», Universitas  Pontificia
Universidad Católica Javeniana, vol. 9 (1955), p. 23-25 et 40.
       26
            Ibid., p. 34 et 36.

                                                       - 15 -

dans deux séries de conférences : a) les conférences latino-américaines (1826-1889)27 ; et
b) les conférences panaméricaines (1889-1948)28, lesquelles ont conduit à l’adoption, en 1948, de
la Charte de l’OEA et du pacte de Bogotá. Les avancées progressives réalisées dans le cadre de ce
processus de concertation ont fait écho à la deuxième conférence de la paix de La Haye (1907), et à
l’élaboration du statut de la CPJI, en 1920, puis de la Cour, en 194529.


       44. L’adoption du pacte de Bogotá en 1948, a été le point culminant des efforts soutenus et
constants des Etats latino-américains en faveur du règlement pacifique des différends et de la
juridiction obligatoire de la Cour de la Haye à l’égard des différends «d’ordre juridique». Trois ans
après l’adoption de la Charte des Nations Unies, en 1945, ces Etats ont ainsi réalisé, à Bogotá,
l’objectif qu’ils avaient annoncé à la conférence de San Francisco : le recours obligatoire à la Cour,
en application de l’article XXXI du pacte, pour le règlement des différends «d’ordre juridique», et
ce, quel que soit la position adoptée par les parties au pacte à l’égard de la clause facultative (par. 2
de l’article 36 du Statut de la Cour). Il s’est agi là d’une avancée importante.


    45. Après son adoption, le pacte de Bogotá a été rapidement regardé par ses contemporains
comme un tournant dans le développement de ce chapitre du droit international :

              «Hasta la reunión de la IX Conferencia [Internacional Americana (Bogotá,
       1948)] no existía en América lo que podríamos llamar el estatuto de la pax americana.
       Había habido sólo una multitud de convenciones que reglamentaban
       fragmentariamente los distintos medios de solución pacífica. ... De ahí la
       necesidad ... de elaborar un instrumento único que ... coordinase el conjunto para que
       constituyesen un cuerpo armónico, tanto en la parte substantiva como en la
       procedimental. Puede decirse que el Pacto de Bogotá ha alcanzado ese objetivo. Un
       sólo tratado, bien estructurado, como éste, que prevea todos los casos posibles de
       conflictos entre los Estados americanos y que estipule de una manera ineludible la
       solución pacífica obligatoria de todas las controversias, implica sin duda un progreso
       real del Derecho internacional americano.

                  ................................................................

             Nos referimos especialmente ... a la disposición que confiere, ipso facto y sin
       necesidad de ningún convenio especial, jurisdicción obligatoria a la Corte
       Internacional de Justicia para todas las diferencias de carácter jurídico entre los
       Estados signatarios.»30




       27
           Qui ont débuté par la conférence (Congreso Anfictiónico) de Panama en 1826, suivie des conférences
(réunissant un petit groupe d’Etats) de Lima (1847-1848), Santiago de Chile (1856), Lima (1864-1865 et 1877-1880) et
Montevideo (1888-1889).
       28
          Qui ont débuté par la conférence de Washington (1889), suivie des conférences internationales des Etats
américains de Mexico (1901-1902), Rio de Janeiro (1906), Buenos Aires (1910), Santiago de Chile (1923), La Havane
(1928), Montevideo (1933), Lima (1938), et Bogotá (1948), au cours de laquelle la Charte de l’OEA et le pacte de
Bogotá ont été adoptés, inaugurant l’ère de l’OEA.
       29
          Pour un récit et un examen de ces antécédents historiques, voir F.V. García-Amador (coord.), Sistema
Interamericano a través de Tratados, Convenciones y Otros Documentos, vol. I : Asuntos Jurídico-Políticos,
Washington D.C., Secrétariat général de l’OEA, 1981, p. 1-67 ; A.A. Cançado Trindade, «The Presence and Participation
of Latin America at the II Hague Peace Conference of 1907», in Actualité de la Conférence de La Haye de 1907,
Deuxième Conférence de la Paix (Colloque de 2007) (éd. Y. Daudet), The Hague/Leiden, Académie de droit international
de La Haye/Nijhoff, 2008, p. 51-84 ; H. Gros Espiell, «La doctrine du droit international en Amérique Latine avant la
Première Conférence Panaméricaine (Washington, 1889)», Revue d´histoire du droit international, vol. 3 (2001) p. 1-17.
       30
            Ibid., p. 24-25.

                                                           - 16 -

       46. Le pacte de Bogotá présentait une combinaison entre l’obligation de soumettre les
différends d’ordre juridique (c’est-à-dire ceux qui ont trait à des revendications de droits) au
règlement judiciaire ou arbitral, d’une part, et, d’autre part, le libre choix des moyens de règlement
pacifique en ce qui concerne les autres types de controverses ; en prévoyant ainsi le règlement
pacifique de tous les différends, il constituait un instrument tout à fait novateur31. Par sa
conclusion, les Etats d’Amérique latine ont tenu à manifester leur «esprit de confiance» ainsi que
leur «intérêt commun» dans le règlement judiciaire (plus abouti que le règlement arbitral) et, en
particulier la juridiction obligatoire de la Cour32. D’où la pertinence de l’article XXXI du pacte, y
compris au regard de l’article VI.


       47. De surcroît, la charte de l’Organisation des Etats américains (OEA) de 1948 reposait sur
l’adoption d’un «traité spécial» pour le règlement pacifique des différends internationaux entre les
Etats de la région, le pacte de Bogota devant être ce «traité spécial». Ce nonobstant, en dépit du
progrès qu’avait constitué, d’un point de vue historique33, l’adoption de ce traité américain de
règlement pacifique de 1948 et du fait que cet instrument avait été élaboré dans un cadre
conceptuel reflétant au mieux la doctrine juridique internationale d’Amérique latine, avec le temps,
un nombre relativement faible d’Etats en sont devenus parties. Pour ceux qui ne l’ont pas ratifié,
les traités antérieurs continuent de produire leurs effets, faisant ainsi perdurer la diversité des bases
de règlement pacifique des différends que le pacte était censé dépasser et systématiser.


       48. Cela peut expliquer pourquoi, dès le milieu des années 1950, la possibilité que le pacte
fasse l’objet d’une revision était admise34. Comme nous venons de le voir, l’histoire de cet
instrument est déjà longue ; au cours de cette histoire, il a été plusieurs fois question de le réformer.
A partir du début des années 1970, l’idée en a été émise, sans toutefois que cela ne soit suivi
d’effet. Ainsi, dans un avis du 16 septembre 1971, le comité juridique interaméricain, après s’être
penché sur la question, a jugé que les dispositions essentielles du pacte (telles que les
articles XXXI et VI) ne pouvaient être modifiées ou supprimées 35. Le comité a conclu que cet
instrument régissait de manière appropriée toutes les procédures de règlement pacifique (y compris



               «Avant la neuvième conférence [panaméricaine de Bogotá, en 1948], il n’existait pas, en
       Amérique, ce que l’on pourrait qualifier de statut de la pax americana, mais une multitude d’accords
       régissant, de manière fragmentée, les différents moyens de règlement pacifique… D’où la
       nécessité … d’élaborer un instrument unique qui … permettrait de coordonner le dispositif dans son
       ensemble pour en faire un corpus harmonieux, tant sur le fond que sur le plan procédural. Il est permis de
       considérer que le pacte de Bogotá a atteint cet objectif : un seul traité, bien construit, qui prévoit tous les
       cas possibles de différends entre Etats américains ainsi que leur règlement pacifique inéluctable et
       obligatoire constitue incontestablement un réel progrès du droit international américain …
               Nous nous référons ici en particulier … à la disposition qui confère à la Cour internationale de
       Justice une compétence obligatoire de plein droit et sans convention spéciale à l’égard de tous les
       différends d’ordre juridique entre les Etats signataires.» [Traduction du Greffe.]
        31
           W. Sanders, «The Organization of American States — Summary of the Conclusions of the Ninth International
Conference of American States (Bogotá, Colombie, 30 mars-2 mai 1948)», International Conciliation, vol. 442
(juin 1948), p. 400.
       32
        Ch. G. Fenwick, «The Pact of Bogotá and Other Juridical Decisions of the Ninth Conference», Bulletin of the
Panamerican Union, vol. 82 (août 1948), p. 424-425.
       33
          Voir, pour une étude générale, J.M. Yepes, Del Congreso de Panamá a la Conferencia de Caracas
(1826-1954), Caracas, [Ed. Concurso M.R.E. de Venezuela], 1955, p. 29-208.
       34
           Voir Ch.G. Fenwick, «The Revision of the Pact of Bogotá», American Journal of International Law, vol. 48
(1954) p. 123-126. Il y était notamment rappelé que la Bolivie et l’Equateur, entre autres Etats, avaient formulé des
réserves à l’article VI du pacte (excluant des mécanismes du pacte les questions déjà réglées par voie de traité) car ils
avaient à l’esprit certains «traités qui, selon eux, avaient été conclus sous la contrainte» ; ibid., p. 124.
       35
          Voir Comité Jurídico Interamericano, «Dictamen», in: Recomendaciones e Informes, vol. 10 (1967-1973)
p. 402-403.

                                                         - 17 -

judiciaires ou arbitrales), et ne devait pas faire l’objet modifications36 ; il a en outre demandé
instamment aux Etats membres de l’OEA de le ratifier37.


       49. Au milieu des années 1980, l’idée d’une revision du pacte de Bogotá est revenue sur le
devant de la scène — au cours de l’assemblée générale de l’OEA tenue à Brasília —, et ce, dans le
cadre plus général d’une réforme de l’OEA dans son ensemble (protocole de Cartagena de Indias
de 1985) ; le comité s’est dit préoccupé du nombre relativement faible de ratifications (treize à
l’époque) et de ce que, dans la pratique, il n’avait été jusqu’alors que rarement recouru au pacte 38.
Le comité juridique interaméricain a émis un nouvel avis le 29 août 1985 et, une fois encore, l’idée
de réformer le pacte est restée lettre morte. Dans son avis de 1985, le comité estimait que le
pacte — c’est-à-dire le traité spécial prévu à l’article 26 de la charte de l’OEA — constituait une
codification des traités de règlement pacifique des différends existants dans le système
interaméricain39


       50. Dans ce même avis, le Comité a décidé que l’article XXXI devait rester inchangé,
puisqu’il constituait l’un des éléments essentiels du pacte en ce qu’il prévoyait, tant que celui-ci
resterait en vigueur, le recours à la juridiction «obligatoire de plein droit, et sans convention
spéciale» de la Cour pour le règlement des «différends d’ordre juridique», tels que définis dans le
pacte lui-même40. Le Comité a donc rejeté tout amendement tendant à mettre fin au recours
automatique à la juridiction obligatoire de la Cour en vertu du pacte de Bogotá (art. XXXI)41.
L’avis que le Comité a donné en 1985 a été suivi d’un projet présenté par la Colombie à l’OEA en
1986-198742, qui visait à harmoniser le pacte et les dispositions de la Charte de l’OEA telles que
modifiées par le protocole de Cartagena de Indias43.


       51. A cet égard, la commission des questions juridiques et politiques de l’OEA (organe
subsidiaire de conseil permanent de l’OEA) a, en 1987, constaté qu’il existait des divergences de
vues au sein de l’Organisation quant à une éventuelle revision du pacte de Bogotá. Faute de
consensus, cet instrument est donc demeuré inchangé, et ce, jusqu’à aujourd’hui. Le Secrétariat
général de l’OEA a lui aussi examiné la question en 1985-198744, concluant que le pacte était le
«traité spécial» adopté conformément à l’article 26 de la Charte de l’Organisation et ne pouvait être
modifié que si toutes les Parties à cet instrument le décidaient45, ce qui n’était pas le cas. Le pacte
est donc resté inchangé.




       36
            Ibid., p. 402-403.
       37
         Ibid., p. 406. Par la suite, au milieu des années 1970, le conseil permanent de l’OEA a pris acte de ce
qu’aucune recommandation tendant à la réforme du pacte de Bogotá n’avait été présentée ; voir OEA/Consejo
permanente, doc. OEA/Ser.G-CP/CG-628/75, du 21.11.1975, p. XI.
       38
          Voir Comité Jurídico Interamericano, Informes y Recomendaciones, vol. 16 (1984) p. 59 ; Comité Jurídico
Interamericano, Informes y Recomendaciones, vol. 17 (1985) p. 62-63.
       39
           Instruments énumérés à l’article LVIII du pacte lui-même ; voir «Dictamen», in : Comité Jurídico
Interamericano, Informes y Recomendaciones, vol. 17 (1985), p. 65 et 95.
       40
            Ibid., p. 66, 7-75 et 81.
       41
            Voir ibid., p. 75.
       42
          Voir OEA, doc. AG/doc.2030/86, p. 1-19 ; OEA/Conseil Permanent, doc. OEA/Ser.G-CP/CAJP-662/87 du
03 mai 1987, p. 1-5 ; OEA/Conseil Permanent, doc. OEA/Ser.G-CP/CAJP-666/87 du 11 mai 1987, p. 1-6.
       43
            Voir doc. OEA/Ser.G-CP/CAJP-666/87, cité à la note no 42 ci-dessus du 11 mai 1987, p. 3.
       44
            Voir OEA/Consejo Permanente, doc. OEA/Ser.G-CP/doc.1560/85-partie II du 9 avril 1985, p. 13-23.
       45
            Voir OEA/Consejo Permanente, doc. OEA/Ser.G-CP/CAJP-676/87 du 2 juin 1987, p. 13-15, et voir p. 1-12.

                                                        - 18 -

       52. De 1971 jusqu’à la fin des années 1980, bien que des voix se fussent élevées en faveur
d’une réforme du pacte de Bogotá46, celui-ci est, là encore, demeuré inchangé, la doctrine se
prononçant majoritairement pour en conserver les dispositions et soulignant, en particulier,
l’importance historique de l’article XXXI, qui confère la plus haute importance au règlement
judiciaire des «différends d’ordre juridique» au moyen d’une acceptation de la juridiction
obligatoire de la Cour, l’emportant ainsi sur les obligations découlant de déclarations faites en vertu
de la clause facultative47.


       53. Le pacte de Bogotá a représenté une contribution essentielle de la pensée juridique
internationale d’Amérique Latine au renforcement du règlement judiciaire obligatoire.
L’article XXXI a ainsi eu pour effet juridique de transformer les «liens plus lâches» découlant des
déclarations faites en vertu de la clause facultative énoncée au paragraphe 2 de l’article 36 du Statut
de la Cour en une «relation conventionnelle», ayant acquis

       «la force contraignante et la stabilité qui caractérisent les liens conventionnels, mais
       non le régime de la clause facultative. Les Etats latino-américains qui ont adhéré au
       pacte de Bogotá ont ainsi accepté dans leurs rapports mutuels, et compte tenu de leur
       très grande proximité historique et culturelle, la juridiction obligatoire de la Cour à des
       conditions bien plus contraignantes que celles propres au système de déclarations
       faites conformément au paragraphe 2 de l’article 36 du Statut.»48


                       VI. LE PACTE DE BOGOTÁ ET LE RÈGLEMENT JUDICIAIRE
                                   DES DIFFÉRENDS PAR LA COUR

       54. Le pacte de Bogotá a servi de base de compétence à la Cour dans l’affaire de la Sentence
arbitrale rendue par le roi d’Espagne le 23 décembre 1906 (Honduras c. Nicaragua), en 1960 ;
depuis lors, et jusqu’au milieu des années 1980, il est cependant resté dormant du point de vue de la
juridiction de la Cour. Par ailleurs, en dépit du faible nombre d’Etats à l’avoir ratifié (seulement
quatorze)49, cet instrument doit être replacé dans le contexte des mécanismes régionaux de
règlement des différends en Amérique Latine, compte tenu de l’importance conférée par les Etats
latino-américains au principe général du règlement pacifique des différends50.


       55. Après les tentatives de revision avortées qui ont été mentionnées ci-dessus, l’on a assisté,
à partir de la fin des années 1980, à une renaissance progressive du pacte de Bogotá en tant que


       46
          Voir G. Leoro F., «La Reforma del Tratado Americano de Soluciones Pacíficas o Pacto de Bogotá», in: OEA,
Anuario Jurídico Interamericano (1981), p. 43 et 77-79.
       47
          Voir A. Herrarte, «Solución Pacífica de las Controversias en el Sistema Interamericano», in: OEA, VI Curso de
Derecho Internacional Organizado por el Comité Jurídico Interamericano (1979), p. 220 et 225 ; E. Valencia-Ospina,
«The Role of the International Court of Justice in the Pact of Bogotá», in Liber Amicorum In Memoriam of
Judge J.M. Ruda (dir. publ. C.A. Armas Barea, J. Barberis et autres), La Haye, Kluwer, 2000, p. 296-297, 301
et 305-306 ; A. Bazán Jiménez, “Tratado Americano de Soluciones Pacíficas — Pacto de Bogotá”, Revista Peruana de
Derecho Internacional, vol. 57 (2007), p. 21, 36 et 47-48.
       48
            E. Jiménez de Aréchaga, «The Compulsory Jurisdiction of the International Court of Justice under the Pact of
Bogotá and the Optional Clause», in International Law at a Time of Perplexity — Essays in Honour of S. Rosenne
(dir. publ. Y. Dinstein et M. Tabory), Dordrecht, Nijhoff, 1989, p. 356-357.
        49
           Aujourd’hui (au mois de septembre 2015) : Bolivie, Brésil, Chili, Costa Rica, Equateur, Haïti, Honduras,
Mexique, Nicaragua, Panama, Paraguay, Pérou, République Dominicaine, Uruguay. (Dénonciations : Colombie,
El Salvador.)
       50
          Voir A.A. Cançado Trindade, «Regional Arrangements and Conflict Resolution in Latin America», in Conflict
Resolution: New Approaches and Methods, Paris, UNESCO, 2000, p. 141-162 ; A.A. Cançado Trindade, «Mécanismes
de règlement pacifique des différends en Amérique Centrale : de Contadora à Esquipulas-II», Annuaire français de Droit
international, vol. 33 (1987), p. 798-822.

                                                        - 19 -

base de compétence de la Cour à l’égard de différends  tels que celui de la présente
espèce  opposant des Etats d’Amérique Latine. Je mentionnerai notamment les arrêts rendus par
la Cour dans les affaires suivantes : Actions armées frontalières et transfrontalières (Nicaragua
c. Honduras) (1988), Différend territorial et maritime entre le Nicaragua et le Honduras dans la
mer des Caraïbes (Nicaragua c. Honduras) (2007), Différend relatif à des droits de navigation et
des droits connexes (Costa Rica c. Nicaragua) (2009), Usines de pâte à papier sur le fleuve
Uruguay (Argentine c. Uruguay) (2010), Différend territorial et maritime (Nicaragua c. Colombie)
(2013), Différend maritime (Pérou c. Chili) (2014). S’y ajoutent cinq autres affaires, actuellement
pendantes devant la Cour51. Nonobstant ce récent renouveau du pacte de Bogotá, personne ne se
hasarderait à prévoir les développements futurs que pourrait connaître son application ou à avancer
des hypothèses à cet égard. C’est qu’en effet, en dépit des progrès qui ont été réalisés, l’expérience
acquise dans un contexte plus général montre que le parcours qui mène à la juridiction obligatoire
est particulièrement long et que bien du chemin reste encore à faire52.


       56. Il est important de relever que l’héritage de la doctrine latino-américaine en matière de
renforcement du règlement judiciaire des différends internationaux (voir ci-dessus) a été fort bien
appréhendé et confirmé par la Cour, notamment dans l’arrêt qu’elle a rendu le 20 décembre 1988
en l’affaire relative à des Actions armées frontalières et transfrontalières (Nicaragua
c. Costa Rica). Dans cet arrêt, la Cour a en effet précisé que l’article XXXI du pacte de Bogotá
énonçait un engagement qui ne pouvait en aucune manière être modifié par une déclaration
unilatérale postérieure. Pour reprendre les termes qu’elle a employés, chaque fois que pareille
déclaration est faite, elle est «sans effet sur l’engagement» résultant de l’article XXXI du pacte de
Bogotá (par. 36). Les Etats parties à cet instrument n’ont pas établi de lien entre l’article XXXI et
de telles déclarations (par. 40) ; l’engagement en question «est indépendant des déclarations
d’acceptation de la juridiction obligatoire» (par. 41).


       57. En résumé, la juridiction de la Cour repose sur une disposition conventionnelle (contenue
dans le pacte de Bogotá), et non sur une déclaration unilatérale faite en vertu de la clause
facultative énoncée au paragraphe 2 de l’article 36 du Statut de la Cour. L’article XXXI avait pour
objet de renforcer la compétence ratione materiae et ratione temporis de la Cour (en excluant toute
restriction tant que le pacte resterait en vigueur), mais aussi sa compétence ratione personae (à
l’égard de tous les Etats parties au pacte). Selon moi, la conception volontariste traditionnelle (un
avatar de la doctrine anachronique du positivisme juridique) a ainsi cédé le pas à la conception
rassurante du jus necessarium, et ce, pour le plus grand bénéfice de la réalisation de la justice
internationale.


      58. Dès l’affaire relative à des Actions armées frontalières et transfrontalières, la Cour avait
clairement indiqué que l’article XXXI constituait une clause compromissoire énonçant
l’engagement des Etats parties au pacte en faveur de sa juridiction à l’égard de tous les «différends


       51
           Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et
Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), dont les instances ont été
jointes ; Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua), Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), Question de la
délimitation du plateau continental entre le Nicaragua et la Colombie au-delà de 200 milles marins de la côte
nicaraguayenne (Nicaragua c. Colombie).
       52
           Pour un examen récent de cette question, voir A.A. Cançado Trindade, «Towards Compulsory Jurisdiction:
Contemporary International Tribunals and Developments in the International Rule of Law — Part I», in XXXVII Curso
de Derecho Internacional Organizado por el Comité Jurídico Interamericano — 2010, Washington D.C., Secrétariat
Général de l’OEA, 2011, p. 233-259 ; A.A. Cançado Trindade, «Towards Compulsory Jurisdiction: Contemporary
International Tribunals and Developments in the International Rule of Law — Part II», in XXXVIII Curso de Derecho
Internacional Organizado por el Comité Jurídico Interamericano — 2011, Washington D.C., Secrétariat Général de
l’OEA, 2012, p. 285-366.

                                                       - 20 -

d’ordre juridique», indépendamment de la clause facultative contenue au paragraphe 2 de
l’article 36 du Statut. La Cour avait souligné qu’«il ressort[ait] nettement du pacte que les Etats
américains, en élaborant cet instrument, a[vaient] entendu renforcer leurs engagements mutuels en
matière de règlement judiciaire. On en trouve aussi confirmation dans les travaux préparatoires»,
au cours desquels la procédure judiciaire devant la Cour avait été considérée comme «la principale
procédure de règlement pacifique des différends entre les Etats américains» (par. 46). Enfin, le fait
que l’article XXXI du pacte de Bogotá renforçait le règlement judiciaire des différends par la Cour
a également été reconnu par la doctrine53.


      VII. CONCLUSIONS : LA TROISIÈME VOIE (THE THIRD WAY/TERCERA VÍA) PRÉVUE AU
        PARAGRAPHE 9 DE L’ARTICLE 79 DU RÈGLEMENT DE LA COUR  EXCEPTION
               N’AYANT PAS UN CARACTÈRE EXCLUSIVEMENT PRÉLIMINAIRE

        59. J’en viens maintenant au dernier aspect que je voudrais examiner dans le présent exposé
de mon opinion individuelle. Dans l’arrêt qu’elle a rendu ce jour, 24 septembre 2015, en l’affaire
relative à l’Obligation de négocier un accès à l’océan Pacifique, la Cour — ainsi que je l’ai déjà
indiqué (par. 2-3 ci-dessus) — s’est très brièvement référée à l’article XXXI du pacte de Bogotá et
au paragraphe 9 de l’article 79 de son Règlement, alors qu’elle a attaché une grande attention à
l’article VI du pacte. Je rappellerai que, dans l’affaire Nicaragua c. Etats-Unis d’Amérique (fond,
arrêt du 27 juin 1986), la Cour avait précisé la portée de l’article 79 de son Règlement en indiquant
que cette disposition

       «présent[ait] … un avantage certain : en qualifiant certaines exceptions de
       préliminaires, elle montre bien que, lorsqu’elles présentent exclusivement ce caractère,
       les exceptions doivent être tranchées sans délai, mais que, dans le cas contraire, et
       notamment lorsque ce caractère n’est pas exclusif puisqu’elles comportent à la fois des
       aspects préliminaires et des aspects de fond, elles devront être réglées au stade du
       fond. Ce procédé tend d’autre part à décourager toute prolongation inutile de la
       procédure au stade de la compétence.» (Par. 41.)


       60. La Cour a par la suite réaffirmé ce point dans les affaires Lockerbie (Lybie
c. Royaume-Uni et Etats-Unis d’Amérique, exceptions préliminaires, arrêts du 27 février 1998,
par. 49 et 48, respectivement). Dans l’affaire susmentionnée du Différend territorial et maritime
(Nicaragua c. Colombie, exceptions préliminaires, arrêt du 13 décembre 2007), elle a en outre
précisé que, en principe, une partie soulevant une exception préliminaire (d’incompétence ou
d’irrecevabilité) avait droit à ce qu’il soit répondu à cette exception au stade préliminaire de la
procédure, sauf si la Cour «ne dispose pas de tous les éléments nécessaires» pour se prononcer sur
les questions soulevées ou si le fait de répondre à l’exception préliminaire équivaudrait à trancher
le différend, ou certains de ses éléments, au fond (par. 51).


       61. Aux termes du paragraphe 9 de l’article 79 de son Règlement, la Cour n’est pas tenue de
se prononcer dans un sens ou dans l’autre sur l’exception qui lui est présentée (c’est-à-dire en y
faisant droit ou en la rejetant). Cette disposition prévoit en effet une troisième voie (third
way/tercera vía), à savoir que la Cour peut

       «déclare[r] que cette exception n’a pas dans les circonstances de l’espèce un caractère
       exclusivement préliminaire. Si la Cour rejette l’exception ou déclare qu’elle n’a pas

       53
          Voir, notamment, R. Casado Raigón, «La Sentencia de la CIJ de 20 de Diciembre de 1988 (Competencia y
Admisibilidad de la Demanda) en el Asunto Relativo a Acciones Armadas Fronterizas y Transfronterizas (Nicarágua
c. Honduras)», Revista Española de Derecho Internacional, vol. 41 (1989), p. 402-405 et 407 ; E. Orihuela Calatayud,
«El Pacto de Bogotá y la Corte Internacional de Justicia», Revista Española de Derecho Internacional, vol. 42 (1990),
p. 430-431, 433, 436 et 438.

                                                - 21 -

      un caractère exclusivement préliminaire, elle fixe les délais pour la suite de la
      procédure.»


       62. Dans cette hypothèse, la Cour, en décidant d’examiner l’affaire au fond, affirme sa
compétence ; si tel est le cas, c’est parce que l’exception en cause contient intrinsèquement certains
aspects ayant trait au fond et, partant, nécessite un examen au fond. Il en va ainsi en la présente
affaire opposant la Bolivie et le Chili en ce qui concerne le point de savoir si leur pratique
postérieure au Traité de paix de 1904 étaye l’existence d’une obligation de négocier incombant à
l’Etat défendeur. Ces négociations ont donné lieu à un différend qui n’a pas été réglé par le Traité
de paix de 1904. L’exception du Chili n’ayant pas un caractère exclusivement préliminaire mais
apparaissant plutôt comme un moyen de défense au fond contre la demande de la Bolivie, il était
impossible de se prononcer correctement sur elle sans examiner l’affaire au fond.


       63. Des négociations ont eu lieu, qui se sont prolongées bien après l’adoption du pacte de
Bogotá de 1948 et auxquelles les deux Parties ont activement participé ; quoiqu’il n’y soit pas fait
expressément référence dans le présent arrêt, la Cour a relevé que des arguments avaient été
présentés en cours d’instance à l’effet que des négociations s’étaient déroulées postérieurement au
Traité de paix de 1904 (par. 19)54 sur des questions qui n’avaient pas été réglées, et qu’elles avaient
continué bien au-delà de la date d’adoption du pacte de Bogotá (le 30 avril 1948), et jusqu’en 2012.
Or, la présente espèce porte sur ce processus, et sur le point de savoir s’il existe une obligation de
poursuivre ces négociations.


       64. Affirmer qu’il existe une obligation de négocier n’est pas la même chose que d’affirmer
qu’il existe une obligation de négocier en vue d’un accord ou d’un résultat déterminé. La première
affirmation n’implique pas la seconde. Il s’agit là d’une question qui devait être examinée lors de
la phase du fond. A ce stade, la Cour n’avait à s’intéresser qu’à la première de ces deux assertions,
celle de l’existence d’une obligation de négocier. L’exception soulevée par l’Etat défendeur
n’apparaissait pas comme ayant un caractère exclusivement préliminaire. Elle ne pouvait être
correctement examinée d’un point de vue matériel que dans le cadre de l’examen de l’affaire au
fond, et non en tant qu’«exception préliminaire». En ce sens, la Cour a eu a eu raison de
décider qu’elle fixerait les délais pour la suite de la procédure (par. 9 de l’article 79 in fine),
ouvrant ainsi la phase du fond. Les échanges qui ont eu lieu entre les Parties et les déclarations
qu’elles ont faites après 1904 semblent étayer l’existence d’une obligation de négocier, au-delà et
indépendamment du traité de paix de 1904. La Cour devait donc passer à l’examen de l’affaire au
fond, afin de se pencher sur le puntum pruriens de la présente espèce, et de se prononcer à cet
égard.


       65. Je rappellerai en outre que, dans l’affaire du Différend territorial et maritime (Nicaragua
c. Colombie), exceptions préliminaires, arrêt du 13 décembre 2007), la Cour, après avoir rappelé la
logique qui sous-tend l’article VI du pacte de Bogotá, avait conclu que le différend n’avait pas été
réglé par le traité à l’examen (le traité de 1938 et le protocole de 1930) ni par une décision
judiciaire, et, partant, s’était déclarée compétente en vertu de l’article XXXI du pacte (par. 77
et 120). Elle avait d’ailleurs jugé utile de rappeler que le paragraphe 9 de l’article 79 de son
règlement lui donnait trois possibilités pour répondre à une exception préliminaire : faire droit à
celle-ci ou la rejeter, ou encore déclarer qu’elle n’a pas un caractère exclusivement préliminaire
(par. 48).




      54
           Voir aussi par. 49-50.

                                                - 22 -

       66. Selon moi, cela aurait été le moyen approprié et le plus prudent de traiter l’exception
préliminaire soulevée en la présente espèce. En tout état de cause, la Cour aurait examiné l’affaire
au fond. Les première et troisième solutions prévues au paragraphe 9 de l’article 79 conduisaient
en effet, sur la base d’un raisonnement différent, à pareil examen. Dans l’affaire du Différend
territorial et maritime, qui opposait le Nicaragua à la Colombie (voir ci-dessus), la Cour avait en
outre souligné que l’engagement pris en vertu de l’article XXXI du pacte de Bogotá était un
engagement «autonome» (indépendant d’une déclaration faite en vertu de la clause facultative), qui
renforçait l’accès à la Cour (par. 134-135) et le règlement judiciaire des «différends d’ordre
juridique» aux termes du pacte de Bogotá. L’article XXXI ne saurait être indûment limité par des
déclarations faites en vertu de la clause facultative ou par des exceptions n’ayant pas un caractère
exclusivement préliminaire.


       67. Je conclurai en précisant que l’exception soulevée par le Chili apparaissait comme un
moyen de défense contre l’argumentation de la Bolivie au fond, et qu’elle était inextricablement
liée à celle-ci. Quoi qu’il en soit, la Cour ne disposait pas de tous les éléments nécessaires pour se
prononcer sur cette exception en tant que question «préliminaire». Selon moi, il aurait été plus
conforme au principe de la bonne administration de la justice que la Cour ne se prononçât sur cette
question qu’au stade de l’examen au fond, lorsque les Parties en litige auraient eu l’occasion de
présenter intégralement leur argumentation. Cela n’aurait nullement retardé la procédure au fond
qui va suivre. Enfin, et ce n’est pas le moins important, l’article VI du pacte de Bogotá n’exclut
pas la compétence de la Cour à l’égard de différends qui se sont fait jour après 1948 : prétendre le
contraire reviendrait à priver le pacte de son effet utile. Conformément au courant majoritaire de la
doctrine juridique internationale d’Amérique latine, cet instrument confère une importance cruciale
au règlement judiciaire des différends — sa réalisation principale — sur la base de l’article XXXI,
lequel constitue un tournant dans le développement conceptuel de ce domaine du droit
international.


                                              (Signé) Antônio Augusto CANÇADO TRINDADE.


                                           ___________

